DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 16 March 2022 has been entered.  Claims 1-3, 5-6, 8, 14-16, 18-19, 21, and 24 are currently amended.  Claims 10-11 and 22 are canceled.  Claims 1-9, 12-21, and 23-24 are currently pending. 
The amendment has overcome the prior drawing objections of record. 
The amendment has overcome all prior 35 U.S.C. 102 rejections of the claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 24, and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 14-20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Silver et al. (Published U.S. Patent Application No. 20170067659).
Regarding claim 1, Silver (Fig. 11 as the main embodiment, with Figs. 1, 4-5, and 8-10 providing supporting detail not provided directly in Fig. 11) teaches a diffuser assembly (coaxial transition section 44 and diffuser 100, shown together in Fig. 5), comprising: 
a housing (support 120) comprising a first wall (see Annotated Figure 1, dashed circle) and a plurality of second walls extending from the first wall to define an internal chamber of the housing (descending walls forming rectangular chamber shown in Fig. 11), wherein the first wall comprises a return air outlet formed therein (top of return portion 121 and its connection to coaxial transition section 44), a second wall of the plurality of second walls comprises a supply air inlet formed therein (top of supply portion 122 and its connection to coaxial transition section 44), and the internal chamber comprises an open end (side to which cover 130 is attached);
a cover (cover 130) sized to cover the open end, wherein the cover defines a return air inlet (return portion 121 may comprise a grill 132 with an open lattice framework through which return air is drawn) and a supply air outlet (supply portion 122 of cover 130 comprises supply louvers 134); and 
an internal return air duct (see duct defining central return portion 121 in Fig. 9) longitudinally extending within the internal chamber to define a substantially straight return air flow path from the return air inlet to the return air outlet (see Fig. 5, the return air flow path is substantially straight from the return air inlet to the return air outlet), wherein the internal return air duct includes an inner duct surface that defines the substantially straight return air flow path (see Fig. 9) and includes an outer duct surface that defines a supply air chamber between the housing and the outer duct surface (see Fig. 9), wherein the supply air chamber defines a supply air flow path between the supply air inlet and the supply air outlet (see Fig. 5).
It is noted that this this rejection cites to two separate embodiments of Silver in the rejection of the claim.  However, this is only due to the fact that Silver only provides detail drawings for the embodiment shown in Figs. 4-5 and 8-10, with the understanding that all details disclosed for that embodiment apply equally to the alternate embodiment as shown in Fig. 11 (Para. 62, “While the ductwork of the preferred embodiment may be round, the ductwork may have other shapes, such as rectangular or other polygonal shapes. Ductwork may transition from one size or shape to another size or shape” and Para. 65, “diffuser may be round as in FIG. 8, rectangular as in FIG. 11, another shape conforming to the shape of the ductwork, or any other desirable shape”).  Therefore, despite the fact that two separate embodiments are cited, it is believed that this rejection provides evidence that the single embodiment of Silver shown in Fig. 11 anticipates that which is claimed. 
Even if this is not the case, it would have been obvious to one skilled in the art at the time of the invention to combine the embodiments of Silver by combining prior art elements according to known methods to yield predictable results as taught by Fig. 4-5 and 8-10 and, separately, as taught by Fig. 11, because the shape of the diffuser is disclosed in Silver as being a mere design choice, made to ensure that the diffuser and ductwork have similar shapes and are therefore easy to fluidly connect. 


    PNG
    media_image1.png
    300
    682
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Silver teaches the diffuser assembly of claim 1, wherein the housing includes a closed end opposite the open end (see Annotated Figure 1, dashed circle), and wherein the closed end and the cover extend in substantially parallel planes (see Fig. 5).

Regarding claim 3, Silver teaches the diffuser assembly of claim 1, wherein the cover includes a first internal grill wall (grill 132) and a second internal grill wall (supply louvers 134), wherein the first internal grill wall defines the return air inlet (return portion 121 may comprise a grill 132 with an open lattice framework through which return air is drawn), and wherein the second internal grill wall defines the supply air outlet (supply portion 122 of cover 130 comprises supply louvers 134 for directing supply air flow outwardly and downwardly from the diffuser).

Regarding claim 4, Silver teaches the diffuser assembly of claim 3, wherein the first wall and the cover extend in substantially parallel planes (see Fig. 5).

Regarding claim 5, Silver teaches the diffuser assembly of claim 3, wherein the second wall of the plurality of second walls is positioned substantially perpendicular to the cover (see Fig. 5) such that the supply air flow path has a first direction at the supply air inlet that is substantially perpendicular to a second direction at the supply air outlet (see Fig. 4).

Regarding claim 6, Silver teaches the diffuser assembly of claim 1, wherein the supply air flow path is unobstructed within the supply air chamber (see Fig. 9).

Regarding claim 7, Silver teaches the diffuser assembly of claim 1, wherein the internal return air duct is concentrically positioned within the housing (see Fig. 9).

Regarding claim 14, Silver (Fig. 1 and 11 as the main embodiment, with Figs. 4-5 and 8-10 providing supporting detail not provided directly in Fig. 11) teaches heating, ventilation, and air conditioning (HVAC) system (Abstract, “air circulation and conditioning system for a building”), comprising: 
an air handling unit (air handling unit 10); and 
a diffuser assembly (coaxial transition section 44 and diffuser 100, shown together in Fig. 5) connected to the air handling unit via a supply air duct (supply ductwork 40) and a return air duct (return ductwork 30), wherein the diffuser assembly comprises: 
a housing (support 120) comprising a first wall (see Annotated Figure 1, dashed circle) and a plurality of second walls extending from the first wall to define an internal chamber of the housing (descending walls forming rectangular chamber shown in Fig. 11), wherein the first wall comprises a return air outlet formed therein (top of return portion 121 and its connection to coaxial transition section 44), a second wall of the plurality of second walls comprises a supply air inlet formed therein (top of supply portion 122 and its connection to coaxial transition section 44), and the internal chamber comprises an open end (side to which cover 130 is attached);
a cover (cover 130) sized to cover the open end, wherein the cover defines a return air inlet (return portion 121 may comprise a grill 132 with an open lattice framework through which return air is drawn) and a supply air outlet (supply portion 122 of cover 130 comprises supply louvers 134); and 
an internal return air duct (see duct defining central return portion 121 in Fig. 9) longitudinally extending within the internal chamber to define a substantially straight return air flow path from the return air inlet to the return air outlet (see Fig. 5, the return air flow path is substantially straight from the return air inlet to the return air outlet), wherein the internal return air duct includes an inner duct surface that defines the substantially straight return air flow path (see Fig. 9) and includes an outer duct surface that defines a supply air chamber between the housing and the outer duct surface (see Fig. 9), wherein the supply air chamber defines a supply air flow path between the supply air inlet and the supply air outlet (see Fig. 5).
It is noted that this this rejection cites to two separate embodiments of Silver in the rejection of the claim.  However, this is only due to the fact that Silver only provides detail drawings for the embodiment shown in Figs. 4-5 and 8-10, with the understanding that all details disclosed for that embodiment apply equally to the alternate embodiment as shown in Fig. 11 (Para. 62, “While the ductwork of the preferred embodiment may be round, the ductwork may have other shapes, such as rectangular or other polygonal shapes. Ductwork may transition from one size or shape to another size or shape” and Para. 65, “diffuser may be round as in FIG. 8, rectangular as in FIG. 11, another shape conforming to the shape of the ductwork, or any other desirable shape”).  Therefore, despite the fact that two separate embodiments are cited, it is believed that this rejection provides evidence that the single embodiment of Silver shown in Fig. 11 anticipates that which is claimed. 
Even if this is not the case, it would have been obvious to one skilled in the art at the time of the invention to combine the embodiments of Silver by combining prior art elements according to known methods to yield predictable results as taught by Fig. 4-5 and 8-10 and, separately, as taught by Fig. 11, because the shape of the diffuser is disclosed in Silver as being a mere design choice, made to ensure that the diffuser and ductwork have similar shapes and are therefore easy to fluidly connect. 

Regarding claim 15, Silver teaches the HVAC system of claim 14, wherein the housing includes a closed end opposite the open end (see Annotated Figure 1, dashed circle), wherein the closed end and the cover extend in substantially parallel planes (see Fig. 5).

Regarding claim 16, Silver teaches the HVAC system of claim 14, wherein the cover includes a first internal grill wall (grill 132) and a second internal grill wall (supply louvers 134), wherein the first internal grill wall defines the return air inlet (return portion 121 may comprise a grill 132 with an open lattice framework through which return air is drawn), and wherein the second internal grill wall defines the supply air outlet (supply portion 122 of cover 130 comprises supply louvers 134 for directing supply air flow outwardly and downwardly from the diffuser).

Regarding claim 17, Silver teaches the HVAC system of claim 16, wherein the first wall and the cover extend in substantially parallel planes (see Fig. 5).

Regarding claim 18, Silver teaches the HVAC system of claim 16, wherein the second wall of the plurality of second walls is positioned substantially perpendicular to the cover (see Fig. 5) such that the supply air flow path has a first direction at the supply air inlet that is substantially perpendicular to a second direction at the supply air outlet (see Fig. 4).

Regarding claim 19, Silver teaches the HVAC system of claim 16, wherein the supply air flow path is unobstructed within the supply air chamber (see Fig. 9).

Regarding claim 20, Silver teaches the HVAC system of claim 16, wherein the internal return air duct is concentrically positioned within the housing (see Fig. 9).

Regarding claim 24, Silver (Fig. 11 as the main embodiment, with Figs. 1, 4-5, and 8-10 providing supporting detail not provided directly in Fig. 11) teaches a diffuser assembly kit (coaxial transition section 44 and diffuser 100, shown together in Fig. 5), comprising: 
a housing (support 120) comprising a first wall (see Annotated Figure 1, dashed circle) and a plurality of second walls extending from the first wall to define an internal chamber of the housing (descending walls forming rectangular chamber shown in Fig. 11), wherein the first wall comprises a return air outlet formed therein (top of return portion 121 and its connection to coaxial transition section 44), a second wall of the plurality of second walls comprises a supply air inlet formed therein (top of supply portion 122 and its connection to coaxial transition section 44), and the internal chamber comprises an open end (side to which cover 130 is attached);
a cover (cover 130) sized and engageable to cover the open end, wherein the cover defines a return air inlet (return portion 121 may comprise a grill 132 with an open lattice framework through which return air is drawn) and a supply air outlet (supply portion 122 of cover 130 comprises supply louvers 134); and 
an internal return air duct (see duct defining central return portion 121 in Fig. 9) longitudinally extendable within the internal chamber to define a substantially straight return air flow path from the return air inlet to the return air outlet (see Fig. 5, the return air flow path is substantially straight from the return air inlet to the return air outlet), wherein the internal return air duct includes an inner duct surface that is positionable to define the substantially straight return air flow path (see Fig. 9) and includes an outer duct surface that is positionable to define a supply air chamber between the housing and the outer duct surface (see Fig. 9), wherein the supply air chamber defines a supply air flow path between the supply air inlet and the supply air outlet (see Fig. 5). 
It is noted that this this rejection cites to two separate embodiments of Silver in the rejection of the claim.  However, this is only due to the fact that Silver only provides detail drawings for the embodiment shown in Figs. 4-5 and 8-10, with the understanding that all details disclosed for that embodiment apply equally to the alternate embodiment as shown in Fig. 11 (Para. 62, “While the ductwork of the preferred embodiment may be round, the ductwork may have other shapes, such as rectangular or other polygonal shapes. Ductwork may transition from one size or shape to another size or shape” and Para. 65, “diffuser may be round as in FIG. 8, rectangular as in FIG. 11, another shape conforming to the shape of the ductwork, or any other desirable shape”).  Therefore, despite the fact that two separate embodiments are cited, it is believed that this rejection provides evidence that the single embodiment of Silver shown in Fig. 11 anticipates that which is claimed. 
Even if this is not the case, it would have been obvious to one skilled in the art at the time of the invention to combine the embodiments of Silver by combining prior art elements according to known methods to yield predictable results as taught by Fig. 4-5 and 8-10 and, separately, as taught by Fig. 11, because the shape of the diffuser is disclosed in Silver as being a mere design choice, made to ensure that the diffuser and ductwork have similar shapes and are therefore easy to fluidly connect. 

Claims 8-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (Published U.S. Patent Application No. 20170067659).
Regarding claim 8, Silver teaches the diffuser assembly of claim 1, wherein the internal return air duct has a circular cross-section along a plane orthogonal to the substantially straight return air flow path defined by the internal return air duct (see Fig. 9).
A single embodiment of Silver does not teach that which is required in claim 8 and that which is required in the preceding claims.  
However, these elements are clearly visible in separate embodiments, as disclosed in at least embodiment A in Figs. 4-5 and 8-10; and embodiment B in Fig. 11. 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the shape of the return air outlet shown by embodiment B in Fig. 11 to be circular, as taught by embodiment A in Figs. 4-5 and 8-10, as Silver has disclosed that the different shapes are provided so as to more easily conform to the shape of the ductwork (Para. 65). 
Applicant has not disclosed that having a circular cross-section for the internal return air duct solves any stated problem or is for any particular purpose.  Moreover, it appears that any shape would perform equally well as a circular cross-section.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make a circular cross-section for the internal return air duct, because the shape of the air duct cross-section does not appear to provide unexpected results. 

Regarding claim 9, Silver teaches the diffuser assembly of claim 8, wherein the return air outlet is circular (see Fig. 4).

Regarding claim 21, Silver teaches the HVAC system of claim 16, wherein the internal return air duct has a circular cross-section along a plane orthogonal to the substantially straight return air flow path defined by the internal return air duct (see Fig. 9), and wherein the return air outlet is circular (see Fig. 4).
A single embodiment of Silver does not teach that which is required in claim 21 and that which is required in the preceding claims.  
However, these elements are clearly visible in separate embodiments, as disclosed in at least embodiment A in Figs. 4-5 and 8-10; and embodiment B in Fig. 11. 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the shape of the return air outlet shown by embodiment B in Fig. 11 to be circular, as taught by embodiment A in Figs. 4-5 and 8-10, as Silver has disclosed that the different shapes are provided so as to more easily conform to the shape of the ductwork (Para. 65). 
Applicant has not disclosed that having a circular cross-section for the internal return air duct solves any stated problem or is for any particular purpose.  Moreover, it appears that any shape would perform equally well as a circular cross-section.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make a circular cross-section for the internal return air duct, because the shape of the air duct cross-section does not appear to provide unexpected results. 

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (Published U.S. Patent Application No. 20170067659) as applied to claims 1 and 16 above, and further in view of Walker et al. (U.S. Patent No. 6974381).
Regarding claim 12, Silver teaches the diffuser assembly of claim 1. 
Silver is silent regarding the material of the housing or the internal return air duct. 
However, Walker (Fig. 1-4) teaches a diffuser assembly (air flow producer 10), wherein at least one of the housing or the internal return air duct comprises a sheet metal material (Col. 3 ll. 25-26, “air flow producer 10 has a generally circular housing 22 constructed of sheet metal”).
It would have been obvious to one skilled in the art at the time of the invention to utilize a known material for the disclosed diffuser assembly by combining prior art elements according to known methods to yield predictable results as taught by Walker into the teachings of Silver because it does no more than yield predictable results of providing a well-known material to be used for the device, wherein the material is understood to be well-suited for the intended purpose, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 23, Silver teaches the HVAC system of claim 16. 
Silver is silent regarding the material of the housing or the internal return air duct. 
However, Walker (Fig. 1-4) teaches a diffuser assembly (air flow producer 10), wherein at least one of the housing or the internal return air duct comprises a sheet metal material (Col. 3 ll. 25-26, “air flow producer 10 has a generally circular housing 22 constructed of sheet metal”).
It would have been obvious to one skilled in the art at the time of the invention to utilize a known material for the disclosed diffuser assembly by combining prior art elements according to known methods to yield predictable results as taught by Walker into the teachings of Silver because it does no more than yield predictable results of providing a well-known material to be used for the device, wherein the material is understood to be well-suited for the intended purpose, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (Published U.S. Patent Application No. 20170067659) as applied to claim 1 above, and further in view of Warren et al. (Published U.S. Patent Application No. 20130195715).
Regarding claim 13, Silver teaches the diffuser assembly of claim 1. 
Silver is silent regarding the material of the housing or the internal return air duct. 
However, Warren (Fig. 1-2) teaches a diffuser assembly (ion infusing system 100, 200), wherein at least one of the housing or the internal return air duct comprises a fiberglass material (Para. 27, “top portion 130 and the bottom portion 110 may be made from fiberglass”, wherein the top portion 130 and bottom portion 110 are part of the diffuser assembly housing).
It would have been obvious to one skilled in the art at the time of the invention to utilize a known material for the disclosed diffuser assembly by combining prior art elements according to known methods to yield predictable results as taught by Warren into the teachings of Silver because it does no more than yield predictable results of providing a well-known material to be used for the device, wherein the material is understood to be well-suited for the intended purpose, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762